Citation Nr: 0300647	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer 
claimed as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1957 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that denied service connection for 
prostate cancer as due herbicide exposure.  

The veteran has filed a claim for service connection for 
prostate cancer claimed as due radiation exposure.  This 
claim was denied by the RO in August 2002 as an issue 
separate form the current issue in appellate status.  The 
veteran has not filed a notice of disagreement with this 
action, and the claim for service connection for prostate 
cancer secondary to radiation exposure is not before the 
Board at this time.


FINDING OF FACT

The veteran did not serve or visit Vietnam and prostate 
cancer, was first diagnosed in January 1998, many years 
after service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
defines the obligations of VA with respect to the duty to 
assist. ).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran 
of information and evidence needed to substantiate and 
complete a claim, the veteran has been advised of the 
applicable laws and regulations, and the evidence needed 
to substantiate his claim by a March 2001 letter from the 
RO and by the February 2002 statement of the case.  In the 
RO's letter he was informed of the VCAA and what evidence 
the VA would obtain.  The veteran was also asked to advise 
the VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The RO 
has obtained the veteran's military medical and personnel 
file, and there are no pertinent records that have not 
been requested.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

The service medical records do not suggest prostate 
cancer, nor has the veteran contended that prostate cancer 
was present during service or within one year following 
service.  The evidence shows that prostate cancer was 
initially diagnosed at a private facility in January 1998 
by biopsy after an abnormal PSA study.

The service personnel records show that he was stationed 
in Thailand from August 1968 to September 1969.  The 
records show no service in Vietnam.  The veteran submitted 
a copy of his orders authorizing transport for emergency 
leave from Thailand to California.  

A hearing was held at the RO in April 2002.  At that time 
he testified that he was on emergency leave in January 
1969 and he took off from Bangkok to the Philippines.  His 
plane was diverted to Da Nang in the Republic of Vietnam.

Analysis

The veteran contends that when he returned from Thailand 
in January 1969 his flight stopped in Danang Vietnam, and 
this should qualify as service in Vietnam for the purpose 
of establishing presumptive service connection for 
prostate cancer.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or if pre-existing active service was aggravated therein.  
38 U.S.C.A. § 1110, 1131.  In addition, certain chronic 
diseases, including cancer, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6) (2001).  Regulations provide a list of 
diseases, which include prostate cancer, that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. §§ 
3.307.

In order to establish service connection by presumption, 
based on herbicide exposure, prostate cancer (see 38 
C.F.R. § 3.309(e)) must be manifest to a degree of 10 
percent or more at any time after service. See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in 
other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Board has thoroughly reviewed documents submitted by 
the veteran concerning a TDY emergency leave from Thailand 
in January 1969.  These records do not show that he 
stopped in Vietnam on his way to or from the United 
States.  Additionally, his personnel records show that he 
did not serve in Vietnam.  The Board finds this evidence 
more persuasive than his testimony at the April 2002.  The 
Board concludes that the veteran's service did not include 
service or visitation in Vietnam and he is therefore not 
entitled to the presumptions regarding service connection 
based on such service.

Also, the evidence demonstrates that prostate cancer began 
many years after service.  There is no medical evidence of 
record which relates the prostate cancer to service.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As 
the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection for prostate cancer must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for prostate cancer due to exposure to 
herbicides is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

